DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, see upper p. 7, filed 23 December 2020, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objection of 27 October 2020 has been withdrawn. 

Applicant's arguments, see lower p. 8, filed 23 December 2020, with respect to the 112(b) rejections for recitation of percentage have been fully considered and are persuasive.  The 112(b) rejection on the indefiniteness of the % basis of 27 October 2020 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the specification and claims as amended.
Applicant primarily argues that "support for the amendment to Claims 1, 2, 9, 17, and 20 is inherently found in the application as filed since it is standard practice in the steel industry and the automotive industry to recite compositions in weight%.  Accordingly, those skilled in the art would understand that the quantities of Fe in the aluminum coatings are in weight%.  No new matter has been added" (lower p. 7 remarks).
The examiner respectfully traverses as follows:

Evidence provided to support Examiner's position is set forth below:

US 2019/0382875:
“[0006] A method to achieve a strength/ductility characteristic in a metal comprises:
“[0007]…supplying a metal alloy comprising at least 70 atomic percent (at.%) iron, at least 9 at.% manganese, at least 0.4 at.% aluminum, and at least two elements comprising chromium, silicon or carbon…”
“The method of claim 18 wherein said alloy sheet in (c) is positioned in a storage tank, freight car, or railway tank car.” (Claim 34)

US 2017/0100915:
“[0009] In general, in order to prolong a useful life of steel sheet, the steel sheet is subjected to surface treatment such as metallic plating, paint coating, conversion coating, or organic film laminating in order to ensure an anticorrosive function to a certain extent.  In the many steel materials used in fields of automobiles, consumer electronics, building materials or the like, the metallic plating is mainly applied...”
“A plated steel sheet with a quasicrystal comprising a steel sheet and a plated-metal-layer arranged on a surface of the steel sheet, wherein: the plated-metal-layer comprises, as a chemical composition, by atomic %, 20% to 60% of Zn, 0.3% to 15% of Al, 0% to 3.5% of Ca, 0% to 3.5% of Y, 0% to 3.5% of La, 0% to 3.5% of Ce, 0% to 0.5% of Si, 0% to 0.5% of Ti, 0% to 

Therefore, there is no support to recite "A process for pre-conditioning a hot stamped part comprising continuously annealing a boron steel material having an aluminum coating for a predetermined time and at a predetermined temperature such that less than 10 weight% Fe is in the aluminum coating and AlSi pockets are formed in the aluminum coating prior to a subsequent hot stamping process, wherein the predetermined time and temperature are a function of a thickness of the boron steel material.” (claim 1) and “the Fe in the aluminum coating is between 7 weight% and 10 weight%.” (claim 2), "A process for producing a boron steel part having an aluminum coating comprising: pre-conditioning a boron steel material by continuous annealing for a predetermined time at a predetermined temperature such that less than 10 weight% Fe is in the aluminum coating and AlSi pockets are formed in the aluminum coating…" (claim 9, emphasis added), “wherein the Fe in the aluminum coating is between 7 weight% and 10 weight%" (claim 17, emphasis added), "A process for producing a part comprising: forming a boron steel material with an aluminum coating; pre-conditioning the boron steel material with the aluminum coating by continuous annealing for a predetermined time at a predetermined weight% Fe is in the aluminum coating and AlSi pockets are formed in the aluminum coating…" (claim 20, emphasis added), as presently claimed.

Applicant's arguments, see upper, filed 23 December 2020, with respect to the  have been fully considered and are persuasive.  The 112(b) antecedent basis rejections of 27 October 2020 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the specification and claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	There is no support to recite:
"A process for pre-conditioning a hot stamped part comprising continuously annealing a boron steel material having an aluminum coating for a predetermined time and at a predetermined temperature such that less than 10 weight% Fe is in the aluminum coating and AlSi pockets are formed in the aluminum coating prior to a subsequent hot stamping process, wherein the predetermined time and temperature are a function of a thickness of the boron steel material" (claim 1, emphasis added), as presently claimed.
"The process according to Claim 1, wherein the Fe in the aluminum coating is between 7 weight% and 10 weight%" (claim 2, emphasis added), as presently claimed.
"A process for producing a boron steel part having an aluminum coating comprising: pre-conditioning a boron steel material by continuous annealing for a predetermined time at a predetermined temperature such that less than 10 weight% Fe is in the aluminum coating and AlSi pockets are formed in the aluminum coating., wherein the predetermined time and temperature are a function of a thickness of the boron steel material; and subsequently hot stamping the boron steel material into a part" (claim 9, emphasis added), as presently claimed.
"The process according to Claim 9, wherein the Fe in the aluminum coating is between 7 weight% and 10 weight%
"A process for producing a part comprising: forming a boron steel material with an aluminum coating; pre-conditioning the boron steel material with the aluminum coating by continuous annealing for a predetermined time at a predetermined temperature such that less than 10 weight% Fe is in the aluminum coating and AlSi pockets are formed in the aluminum coating, wherein the predetermined time and temperature are a function of a thickness of the boron steel material; and subsequently hot stamping the boron steel material into a part" (claim 20, emphasis added), as presently claimed.
	Regarding dependent claims 3-8, 10-16, and 18-19 these claims do not remedy the deficiencies of parent claims 1 and 9 noted above, and are rejected for the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liang et al. in "Influence of heating parameters on properties of the Al-Si coating applied to hot stamping" (2017) as discussed in the prior action is pertinent art as the preconditioning of the AlSi coating can form AlSi pockets, this occurs when more than half of the coating is an intermetallic phase with more than 25 at% Fe (i.e., >12 at% Fe with a higher wt% due to Fe's relative atomic weight to Al and Si) (see Figs. 5ef and 7cd).
Li in "Fundamentals of Materials Modelling for Hot Stamping of UHSS Panels with Graded Properties" (2013) discusses on p. 18 – "To achieve desired austenitic microstructure, boron steel…The influence of blank thickness can be attributed to the effect of heating rate" and p. 31–preconditioning of boron steel blank.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732